Citation Nr: 0425195	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disability, 
claimed as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2001, which denied service connection for a skin 
condition and right ear hearing loss.  In December 2003, the 
veteran appeared at a hearing held at the RO before the 
undersigned Acting Veterans Law Judge (i.e., Travel Board 
hearing).  At his hearing, the veteran indicated that 
although his right ear was worse than his left ear, he 
thought maybe some damage had been done to the left ear as 
well.  In his initial claim, he referred to hearing loss in 
general (although he described an injury of the right ear), 
and VA records show a diagnosis of bilateral hearing loss.  
For these reasons, it is the Board's judgment that the issue 
is more appropriately characterized as entitlement to service 
connection for "bilateral hearing loss".

An additional issue of service connection for a jaw and tooth 
condition was also certified for appellate consideration.  
However, in a pre-hearing conference, as well as in other 
written statements of record, the veteran said he did not 
wish to pursue an appeal as to that issue.  In particular, in 
his substantive appeal dated in June 2003, the veteran wrote 
that he was only appealing the skin and hearing loss issues.  
Therefore, there is no perfected appeal as to the issue of 
service connection for a jaw and tooth condition, and the 
issue is not before the Board.  See 38 C.F.R. §§ 20.200, 
20.202 (2003). 

For reasons expressed below, the issue of service connection 
for bilateral hearing loss is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  

FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation as a result 
of his participation in Operation UPSHOT-KNOTHOLE, which 
involved the atmospheric detonation of a nuclear device, 
during the period extending from March 17, 1953 through June 
20, 1953.

2.  Subsequently, the veteran developed chronic skin 
disorders of the face and scalp which have been medically 
attributed to the veteran's radiation exposure. 


CONCLUSION OF LAW

A skin disability of the face and scalp was incurred due to 
radiation exposure during active service. 38 U.S.C.A. §§ 
1110, 1112(c), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that additional evidence pertaining to the 
issue of service connection for a skin disability was 
received at the hearing before the undersigned in December 
2003, and directly at the Board in March 2004, and that the 
veteran did not waive initial RO consideration of this 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  Nevertheless, in 
view of the favorable decision as to this issue, adjudication 
of this appeal, without referral to the RO for initial 
consideration, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
For the same reason, the VA has satisfied its duties to 
notify and assist the veteran, and any deficiencies are 
remedied by the outcome, and, hence, not prejudicial to the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Bernard.  

The veteran contends that he developed a skin condition as a 
result of his participation in  a test involving the 
atmospheric detonation of a nuclear device, specifically, 
Operation UPSHOT-KNOTHOLE.  At his Board hearing, and in 
written statements of record, the veteran described his 
participation in this test.  He said that he developed 
recurrent skin lesions as a result of this incident.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain, specified 
diseases which become manifest in a radiation-exposed 
veteran.  38 U.S.C.A. § 1112(c)(1); 38 C.F.R. § 3.309(d)(1).  
The term "radiation-exposed veteran" includes a veteran 
who, while serving on active duty, participated in a 
radiation-risk activity.  The term radiation-risk activity 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  38 U.S.C.A. 
§ 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  The term onsite 
participation means during, or during the six month period 
following, the official operational period of an atmospheric 
nuclear test, presence at the test site area to perform 
official military duties in connection with the nuclear test.  
Id.  The term operational period includes Operation UPSHOT-
KNOTHOLE for the period from March 17, 1953 through June 20, 
1953.  Id.  

At his Board hearing in December 2003, the veteran provided 
documentary evidence from the Defense Threat Reduction Agency 
(DTRA), verifying his participation in Operation UPSHOT-
KNOTHOLE, conducted at the Nevada Test Site in 1953.  
Therefore, he is a radiation-exposed veteran.  

The diseases specific to radiation-exposed veterans include 
various, specified cancers, leukemia, lymphomas, and multiple 
myeloma.  Skin disorders are not on this list, and the 
medical evidence of record does not reveal the presence of 
any of the diseases presumptively associated with radiation 
exposure.  

Nevertheless, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  Service connection based on 
radiation exposure may still be established with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In June 2001, the veteran was afforded a VA examination of 
his skin.  He described the atmospheric testing, and said 
that about 15 years later, he developed sores on his face and 
scalp, which he said were not found to be malignant.  The 
diagnosis was irradiation burns of the scalp and face.  

VA dermatology clinic notes dated in July 2003 and January 
2004 note the presence of lesions, including on the veteran's 
face.  The various lesions were diagnosed as seborrheic 
keratoses; actinic keratoses; seborrheic dermatitis, and 
folliculitis vs. rosacea.  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  The DTRA has verified the 
veteran's radiation exposure, and the recent VA treatment 
records show the presence of a current skin disability.  The 
VA medical opinion rendered in June 2001, and the veteran's 
credible testimony concerning his symptomatology, comprise 
evidence of actual direct causation, and place the 
possibility that the veteran's skin disability of the face 
and scalp is related to radiation exposure in service in, at 
least, equipoise.  Resolving the benefit of the doubt in the 
veteran's favor, service connection is granted.  


ORDER

Service connection for a skin disability of the face and 
scalp is granted.



REMAND

With respect to the remaining issue of service connection for 
bilateral hearing loss, for the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Thus, absent a showing of that a hearing 
loss meets these criteria, service connection may not be 
granted.

The report of a VA audiology consult of record, dated in July 
2000, contains a diagnosis of bilateral mild sloping to 
moderate sensorineural hearing loss, with good word 
recognition.  However, the actual audiogram findings are not 
of record.  Additionally, a VA examination in June 2001 
diagnosed probable sensorineural hearing loss (the examiner 
noted no audiogram was present), likely due to noise exposure 
on active duty.  Nevertheless, despite a diagnosis of hearing 
loss, whether his hearing loss meets the criteria set forth 
in 38 C.F.R. § 3.385 cannot be ascertained from the evidence 
of record.  Simply stated, at this time the Board does not 
know the nature and extent of the veteran's hearing loss.

In view of these factors, the actual audiogram findings must 
be associated with the claims folder, or an additional 
examination undertaken, in order to determine whether the 
veteran has a current hearing loss disability.    

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of (2000).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  To ensure that the duties to notify 
and assist the claimant have been 
satisfied, the RO should invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
appellant that he has a full one-year 
period for response (although VA may 
decide the claim within the one year 
period).  If new evidence exists, the 
veteran should attempt to obtain this 
evidence himself, if possible. 
  
2.  The RO should obtain the report of 
the VA audiogram conducted in July 2000, 
containing the actual audiometry 
findings, including pure tone threshold 
levels and word recognition scores (using 
the CNC list), as well as any additional 
audiograms in his VA medical records 
file.  These records should be associated 
with the claims file.   

If an audiogram is not available, or if 
the veteran indicates that his bilateral 
hearing loss has worsened (which, if it 
has, he should so state in writing to the 
VA), a new audiological evaluation should 
be undertaken and the examiner should be 
asked if it is at least as likely as not 
that the veteran's hearing loss condition 
is related to his service from September 
1951 to September 1953.

3.  The RO must review the evidence 
received at the veteran's hearing in 
December 2003, and directly at the Board 
in March 2004, as well as any other 
evidence or information received since 
the April 2003 statement of the case, to 
include the transcript of the December 
2003 Board hearing.  The RO should then 
undertake any additional notification 
and/or development deemed warranted as a 
result of the additional evidence.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the above-requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity for 
response, before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



